Citation Nr: 1032113	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for histoplasmosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from 
December 1950 to November 1953 and from August 1954 to July 1959.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.



FINDING OF FACT

Throughout the appeal period, histoplasmosis has been 
asymptomatic.



CONCLUSION OF LAW

The criteria for a compensable rating for histoplasmosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6834 (2009).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must inform the Veteran 
of the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2007, in August 2007, and in July 2008.  
The notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence that the disability had 
increased in severity and the effect that worsening has on the 
Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice the claim was readjudicated, as 
evidenced by the supplemental statement of the case in January 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private medical 
records.  The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in June 2007 and in 
December 2009.  The VA examination reports contain sufficiently 
findings to rate the disability.   

As there is no indication of the existence of additional evidence 
to substantiate the claim, and as the record contains sufficient 
competent evidence to decide the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  The rating criteria 
are listed in the Diagnostic Code for the disability. 38 U.S.C.A. 
§ 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.


The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, as 
the Veteran's symptoms resulting from histoplasmosis have been 
consistent thoughout the appeals period, a staged rating is not 
warranted.

Histoplasmosis of the lung is rated as a Mycotic Lung Disease 
under Diagnostic Code 6834.  Under Diagnostic Code 6834, 
histoplasmosis, which is asymptomatic, is rated as 
noncompensable.  The criteria for the next higher rating, 30 
percent, are chronic pulmonary mycosis with minimal symptoms such 
as occasional minor hemoptysis or productive cough.  

Facts 

The Veteran was diagnosed with histoplasmosis in service based on 
a positive skin test.  Service connection has been in effect 
since 1959 and rated noncompensable.  The Veteran filed the 
current claim for increase in February 2007.

In written statements in March 2007 and in January 2008, the 
Veteran described symptoms of shortness of breath, congestion, 
night sweats, and dizziness.  He stated that he has been 
prescribed different inhalers to control his breathing problems.

On VA examination in June 2007, the Veteran gave a history of 
histoplasmosis of the lungs in the 1950s and confinement in the 
tuberculosis ward for 6 months during his military service.  The 
examiner noted that over the last 45 years the Veteran had no 
history of fever, night sweats, severe weight loss, chronic 
cough, hemoptysis, or increasing shortness of breath.  On 
physical examination, the chest was clear with no wheezes, 
crackles, or rhonchi.  The breath tones were normal.  Chest X-
rays showed mildly hyperexpanded lungs, but no air space 
infiltrate or pleural effusion.  The diagnosis was remote history 
of histoplasmosis of the lung, inactive for over 40 years.

X-rays in September 2007, in January 2008, and in March 2008 
showed no active lung disease.  In November 2008, X-rays were 
compatible with chronic obstructive pulmonary disease.  There was 
a nodular in the left lower lobe, indicative of a prior 
granulomatous infection.

In a written statement in July 2008, a private registered nurse 
stated that the Veteran has chronic pulmonary mycosis, based on 
the following symptoms: night sweats, fever, weight loss, and a 
continual attempt to cough and clear the mucous, which was most 
prevalent during the winter months.  She stated that the Veteran 
continually gagged and cleared his throat, and was having 
problems with nausea and vomiting which may or may not have been 
related to his breathing problems.

During the appeals period, VA records from 2007 to 2009 show that 
the Veteran complained of shortness of breath and of a product 
cough, but not of weight loss or of a fever. 

On a VA chest clinic consultation in March 2009, the Veteran 
complained of sporadic shortness of breath and wheezing and a 
productive cough.  It was noted that pulmonary function tests had 
been stable over the years.  The consulting physician did not 
associate the Veteran's symptoms with histoplasmosis.  And VA's 
primary care physician also did not associate the Veteran's 
respiratory symptoms with histoplasmosis.

On VA examination in December 2009, the Veteran stated that he 
currently used inhalers for breathing problems.  He stated that 
his breathing problems began to worsen in about 1999 with 
constant congestion, phlegm, and occasional hemoptysis.  On 
physical examination, the Veteran's breath sounds were clear 
without any wheezing, rales, rhonchi, pleural rub, or 
adventitious sounds.  Examination of the chest was completely 
normal and the Veteran was breathing normally.  



The examining physician noted a prior diagnosis of histoplasmosis 
by skin test with no history of an acute episode requiring 
antifungal medication.  The examining physician found no evidence 
of active histoplasmosis and concluded that it was less likely 
than not that the Veteran's current respiratory symptoms were 
attributable to histoplasmosis as the Veteran did not have active 
or chronic histoplasmosis.

In June 2010, the Veteran testified that he experienced a chronic 
cough, which was worse in the morning and continued throughout 
the day.  He stated that he had to sleep in a recliner with his 
head upright in order to be able to breathe, and got up two or 
three times in the night to clear his lungs.  He also stated the 
he received continuous treatment by VA.

Analysis 

The Veteran seeks a compensable rating for histoplasmosis of the 
lung, which has been rated as noncompensable since his separation 
from service in 1959.  

There is conflicting evidence on whether the Veteran's current 
respiratory symptoms are the result of histoplasmosis or due to 
some other health problem.  

The evidence that links the Veteran's current respiratory 
problems to histoplasmosis is the statement of a registered 
nurse, who attributed the Veteran's symptoms of night sweats, 
weight loss, fever, productive cough, and shortness of breath to 
histoplasmosis.  While the registered nurse has listed a number 
of symptoms, some of the symptoms, weight loss and fever, have 
not been evident in the VA records, where the Veteran receives 
his treatment, covering the period from 2007 to 2009.  Rather the 
VA records show that the since 2007 the Veteran actually gained 
weight from 189 pounds to 198 pounds in 2009.  And there is no 
evidence in the VA records that the Veteran was treated for a 
fever related to histoplasmosis. 

As for symptoms of a productive cough and shortness of breath, 
again there is no evidence in the VA records that the symptoms 
have been associated with histoplasmosis, which has been 
asymptomatic. 

For these reasons, the Board assigns little if any weight to the 
statement of the registered nurse as to the current severity of 
histoplasmosis.  

The Veteran has also asserted that his current respiratory 
symptoms are due to the service-connected histoplasmosis.  And 
the Veteran is competent to describe symptoms of shortness of 
breath and of a productive cough.  Layno v. Brown, 6 Vet. App. 
465, 470-71 (1994) (Lay testimony is competent evidence insofar 
as it relates to symptoms of an illness).  But the Veteran is not 
competent to relate the symptoms to histoplasmosis because 
linking the symptoms to the service-connected disability cannot 
be determined by the Veteran's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience);  Layno at 469  (a witness must have personal 
knowledge in order to be competent to testify to a matter; 
personal knowledge is that which comes to the witness through the 
use of the senses.). 

Therefore, the Veteran's lay statements and testimony do not have 
any probative value in determining whether his current symptoms 
are due to his service-connected histoplasmosis.

The Board does find that the findings of a VA consulting 
physician, a primary care physician, and a VA physician, who 
examined the Veteran in December 2009, highly probative on 
whether or not the Veteran's current symptoms are due to 
histoplasmosis.  Neither the VA consulting physician nor the 
primary care physician associated the Veteran's shortness of 
breath or productive cough with histoplasmosis, considering the 
Veteran's history, clinical examination, X-rays, and pulmonary 
function tests.  The VA examining physician in December 2009 
concurred with the findings of the VA consulting physician and of 
the primary care physician and concluded that none of the 
Veteran's current respiratory symptoms were related 
histoplasmosis. 



In balancing the statement of the registered nurse and the 
findings and opinions of a VA consulting physician, a VA primary 
care physician, and a VA physician, who examined the Veteran, as 
well as VA records, covering the period from 2007 to 2009, the 
Board places greater weight on the VA findings and opinions, 
which do not associate the Veteran's shortness of breath or a 
productive cough to histoplasmosis.  Therefore, the evidence 
supports the conclusion that the Veteran's service-connected 
histoplasmosis is asymptomatic.  Without evidence of chronic 
pulmonary mycosis, the criteria for a compensable rating under 
Diagnostic Code 6834 have not been met at any time during the 
appeal period to warrant a staged rating.  

As the preponderance of the competent evidence is against the 
claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).








In this case, the rating criteria reasonably describe the 
disability level and symptomatology, which are contemplated by 
Diagnostic Code 8634in the Rating Schedule.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A compensable rating for histoplasmosis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


